DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael R. Krawzsenek on 7/12/2021.

The application has been amended as follows: 
CLAIMS
Claims 6 and 11 have been amended as follows.

6.    (Currently Amended) The image capture device of claim 1, wherein the image capture device further comprises: a black and white filter and a color filter;
the processor, when loading and executing the machine-executable instructions, further implements steps as follows:
determining whether the image capture device is currently in a cruise mode before obtaining the current acquisition parameters of the image capture device;


controlling switching states of the infrared lamp and the white light lamp according to the comparison result, the brightness of the environment and the gain; and determining whether to switch the black and white filter and the color filter.

11.    (Currently Amended) A method for illuminating a scene monitored by an image capture device, wherein the image capture device has a first lamp emitting infrared light and a second lamp emitting visual light, said method comprising:
obtaining current capture parameters of the image capture device; wherein, the current capture parameters comprise: a magnification, a brightness of an environment, and a gain;
comparing the magnification with a preset first magnification threshold and a preset second magnification threshold, wherein, the preset first magnification threshold is less than the preset second magnification threshold;
when the obtained magnification is greater than the preset first magnification threshold and less than the preset second magnification threshold, controlling the first lamp to emit infrared light and the second lamp to emit visual light for illumination the scene.


Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

the memory stores machine-executable instructions, when the machine-executable instructions are loaded and executed by the processor, the following steps are implemented:
comparing the magnification with a preset first magnification threshold and a preset second magnification threshold to obtain a comparison result; wherein, the preset first magnification threshold is less than the preset second magnification threshold; and
controlling switching states of the infrared lamp and the white light lamp according to the comparison result, the brightness of the environment and the gain, in combination with other claim elements.

Claims 2-9 are allowed as being dependent from claim 1.

Claim 10 is a method claim corresponds to apparatus claim 1; therefore, claim 10 is allowed for the same reasons given in claim 1.

Regarding claim 11, the prior art of the record fails to show or fairly suggest a method for illuminating a scene monitored by an image capture device, wherein the camera has a first lamp emitting infrared light and a second lamp emitting visual light, said method comprising:
comparing the magnification with a preset first magnification threshold and a preset second magnification threshold, wherein, the preset first magnification threshold is less than the preset second magnification threshold;

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          7/12/2021